Citation Nr: 1444260	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-44 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected spondylolisthesis/spondylosis of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease (DJD) of the left knee.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to May 2007.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran has since moved, and jurisdiction over the claim is currently with the RO in Atlanta, Georgia. 

During the pendency of the appeal, the RO, in a December 2010 rating decision, granted a 10 percent rating for each knee effective November 9, 2010.  In a February 2011 rating decision, the RO granted an earlier effective date for the 10 percent ratings for each of the Veteran's knees to June 1, 2007, the day after his discharge from active duty service.  

In a September 2014 letter, the Veteran's representative stated that the Veteran waived local jurisdiction of additional evidence obtained since the December 2010 Supplemental Statement of the Case (SSOC), including the report of an April 2014 VA examination regarding the Veteran's service-connected bilateral knee disabilities.  Therefore, a remand for an additional SSOC as to this evidence is not necessary.

The issue of whether there was clear and unmistakable error in a January 2011 rating decision which denied entitlement to service connection for sleep apnea has been raised by the record (See August 2014 appellant's brief), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issue of an increased rating for the Veteran's service-connected lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's diagnosed left knee bursitis and degenerative joint disease has been manifested by pain, with flexion limited to not less than 60 degrees, full extension, and without objective evidence of ankylosis, instability, meniscal dislocation, or subluxation.

2.  Throughout the period on appeal, the Veteran's diagnosed right knee bursitis and degenerative joint disease has been manifested by pain, with flexion limited to not less than 60 degrees, full extension, and without objective evidence of ankylosis, instability, meniscal dislocation, or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5263 (2013).

2.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claims, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, post-service medical records and the Veteran's statements are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claims.

The Veteran was afforded examinations in April 2007, November 2010, and April 2014 for his knees which are adequate for rating purposes.  (In an August 2014 brief, the Veteran's representative stated that there had not been an examination since May 2012.  However, in a subsequent September 2014 brief, the representative acknowledged the April 2014 examination.)  The examination reports include examination findings, as well as the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012)).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.


Rating the knees

Both the Veteran's right and left knee disabilities have been rated throughout the appeal period under the provisions of Diagnostic Code (DC) 5019 for bursitis.  This code instructs the rater to rate the disability based on limitation of motion as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997). 

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, flexion limited to 45 degrees is 10 percent disabling; flexion limited to 30 degrees is 20 percent disabling; and flexion limited to 15 degrees is 30 percent disabling.  Under DC 5261, extension limited to 5 degrees is zero percent disabling; extension limited to 10 degrees is 10 percent disabling; extension limited to 15 degrees is 20 percent disabling; and extension limited to 20 degrees is 30 percent disabling.  In addition to the foregoing, DC 5257 provides for a 10 percent rating for either slight recurrent subluxation or slight lateral instability. 38 C.F.R. § 4.71a, DC 5257.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent disabling. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
The Veteran maintains that he is entitled to an evaluation greater than 10 percent for his service-connected bilateral knee disabilities.

In April 2007, the Veteran was afforded a QTC examination to evaluate his knees.  The Veteran reported symptoms that included pain, weakness, giving way, and fatigability in both knees.  X-ray testing revealed degenerative arthritic changes in both knees.  The examiner diagnosed the Veteran with degenerative joint disease (DJD) of both knees.  On physical examination, the Veteran's posture and gait were found to be within normal limits.  The Veteran did not require an assistive device for ambulation.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement in either the right or left knee.  Examination of the knees also revealed no recurrent subluxation, locking pain, joint effusion, or crepitus.  Range of motion testing revealed flexion of both knees to 140 degrees.  Extension was not limited in either knee.  Repetitive testing did not reveal additional limitations in the range of motion of either knee due to pain, fatigue, weakness, lack of endurance, or incoordination.  The anterior and posterior cruciate ligaments stability test,  medial and lateral collateral ligaments stability test, and medial and lateral meniscus test of both knees were all found to be within normal limits. 

A review of the Veteran's VA treatment records reflects that the Veteran sought treatment for complaints of bilateral knee pain.  A February 2009 VA clinical record noted that the Veteran had flexion of both knees limited to 130 degrees and normal extension to 0 degrees in both knees.  Varus and valgus stability testing of the Veteran's knees showed them to be stable.  Neurological/motor testing was also found to be normal.  

A November 2009 VA clinical record reflects that the Veteran continued to have anterior knee pain with deep knee bends; otherwise, the pain had improved with Supartz injections.  Upon examination, both knees had 1+ effusion mild pain with grinding, and a range of motion of 0 to 120 degrees.  There was no instability.  

A May 2010 VA clinical record reflects that the Veteran had complaints of pain in both knees.  A June 2010 VA clinical record reflects that the Veteran had complaints of knee pain secondary to mild arthritis.  It was further noted that it had responded well to injections of Supartz .  The right knee was noted to be stable and not have effusion.  The Veteran had a range of motion from 0 to 125 degrees.  The left knee was also stable and did not have effusion.  The Veteran had a range of motion of 0 to 120 degrees.  The Veteran was prescribed Supartz for both knees and placed on NSAIDS (nonsteroidal anti-inflammatory drugs).

In November 2010, the Veteran was afforded a QTC examination to evaluate the severity of his service-connected knee disabilities.  The Veteran complained of difficulties in standing and walking and symptoms that include weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability and pain.  The Veteran denied flare-ups.  On physical examination, his gait and posture were both normal.  The examiner found no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement in either knee.  Examination of the knees revealed no locking pain, genu recurvatum or crepitus in either knee.  Range of motion testing revealed flexion to 140 degrees in both knees, with pain at 140 degrees.  Extension was not limited in either knee.  Repetitive testing did not reveal additional limitations in the range of motion of either knee.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test of both knees were all within normal limits.

Private treatment records reflect that on February 20, 2014, the Veteran underwent right knee arthroscopic surgery with excision of plica and right knee osteophyte resection.  An undated private record reflects that the current status of the Veteran was " knee surgery."  It further reflects "severe arthritis, pain in range of motion, popping and grinding of joint and kneecap.  Require a hinged brace for stabilization: knee buckles or gives way.  Physical Therapy- twice a week."

The Veteran has asserted that he is entitled to a temporary 100 percent rating under the provisions of 38 C.F.R. § 4.29 or § 4.30.  The evidence of record does not support a finding, and the Veteran does not contend, that the Veteran was hospitalized or under hospital observation for a period of 21 days; thus, he is not entitled to a 100 percent rating under 38 C.F.R. § 4.29.  (The evidence indicates that the Veteran was released from the hospital the same day as the surgery and was to make an appointment for a follow up in one week.)  The evidence also does not support a finding that the Veteran's surgery required at least one month of convalescing, resulted in severe postoperative residuals, or required immobilization by cast, without surgery, of one or more major joints.  To the contrary, the record indicates that the Veteran had same day surgery, was to use crutches as need, was to do straight leg raises, could bear weight as tolerated, and could have a range of motion of the knee.  He was to remove the operative dressing after 48 hours.  Thus, a rating under 38 C.F.R. § 4.30 is not warranted.  

In April 2014, the Veteran was afforded another examination for his knees.  The examiner noted diagnoses of bilateral DJD and bilateral bursitis.  The Veteran reported symptoms of pain, his knees swelling, and giving way when bearing weight.  Range of motion testing revealed flexion to 140 degrees in both knees, with objective evidence of painful motion in the left knee at 140 degrees.  Extension was not limited in either knee.  Repetitive testing did not reveal additional limitations in the range of motion of either knee.  Muscle strength testing was found to be normal in both knees with flexion and extension.  Joint stability tests were also found to be normal in both knees.  The VA examiner found no evidence or history of recurrent patellar subluxation/dislocation, meniscal conditions, or joint replacement surgery.  The examiner did note that the Veteran regularly wore knee braces.  X-rays of the Veteran's knees revealed arthritis but no evidence of patellar subluxation.  The examiner also noted a small radiopaque foreign body density in the subcutaneous tissues of the left knee region posterior lateral to the lateral femoral condyle.  There was some chronic calcification and ossification along the upper margin of the medial femoral condyle of the right knee.  The examiner noted that there were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the knee joint.

Based on the above evidence, the Board finds that a rating in excess of 10 percent for the left knee disability is not warranted.  A rating in excess of 10 percent for the right knee disability is not warranted.  

The evidence during the appeal period shows that extension in both knees was normal and there was no actual or functional limitation of flexion that would warrant assignment of a compensable rating.  The appropriate rating for limitation of motion is determined after consideration of whether there is functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  Repetitive testing found knee pain but no additional limitation of motion.  Thus, assignment of a rating in excess of 10 percent for limitation of flexion under DC 5260 is not warranted.  Assignment of a separate rating for limitation of extension under DC 5261 is also not warranted as the Veteran has demonstrated full extension in both knees without pain.

The Board further finds that assignment of a separate rating under DC 5257 for instability is not warranted for either knee.  The Veteran has complained of instability in his knees, and he is competent to report the sensation of what he perceives to be "giving way" or instability.  However, lay reports of the sensation of the Veteran's knee giving way or instability are subjective in nature.  Joint instability can be objectively diagnosed upon clinical examination.  The April 2007, February 2009, November 2009, and April 2014 examiners found no objective evidence of instability of either knee.  The Veteran's subjective reports of instability are given less probative weight than the examination reports noted above, which objectively noted no knee instability.  The Board acknowledges that the Veteran was given a knee brace in February 2014 for knee bucking or giving way; however, the Board finds that this was a temporary condition related to surgery, as the Veteran had no documented instability prior to surgery or approximately two months after surgery.  The Board finds that the temporary instability at the time of surgery is not sufficient to warrant a higher rating. 

The remaining diagnostic codes relating to knee disabilities include DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), DC 5263 (genu recurvatum), DC 5258 (dislocated semilunar cartilage) and DC 5259 (symptomatic removal of semilunar cartilage).  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these DCs are not applicable.

In deciding the Veteran's claim, the Board has considered the determination in Hart, supra, and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1)

The Veteran's service-connected knee disabilities are manifested by signs and symptoms such as pain, stiffness, fatigability, and decreased range of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which may be manifested by impairment in standing and walking, or pain with movement such as deep knee bends.  In short, there is nothing exceptional or unusual about the Veteran's bilateral knee disability because the rating criteria reasonably describe his disability level and symptomatology. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, referral for extra-schedular consideration is not warranted. 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's symptoms and manifestations attributed to his service-connected disabilities are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

In sum, the preponderance of the evidence is against ratings in excess of 10 percent for either the Veteran's service-connected left knee or right knee disabilities during the period on appeal.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee is denied.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim for an increased rating for his service-connected lumbar spine disability.

The Veteran last underwent a VA examination for his lumbar spine in May 2012.  Initial range-of-motion testing revealed that the Veteran had forward flexion of the thoracolumbar spine to 75 degrees, with objective evidence of painful motion at 75 degrees.  Extension was limited to 20 degrees with painful motion.  Left lateral flexion, left lateral rotation, right lateral flexion and right lateral rotation were all limited to 20 degrees with painful motion.  The examiner was unable to conduct repetitive testing due to the Veteran's reports of pain in the lumbar spine region.  A new orthopedic examination is necessary to determine whether the Veteran's range of motion is so limited, when taking into account functional loss due to pain after repetitive use, flare-ups, weakness, excess fatigability or incoordination, that it is the functional equivalent of ankylosis.  If so, it should also be determined whether the ankylosis is favorable or unfavorable.

As the claims file is being returned, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for his lumbar spine from May 2012 to present, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each provider identified.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include VA treatment records from the Atlanta, Georgia and Martinsburg, West Virginia VA medical centers dated from May 2012 to the present.  

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current level of severity of his service-connected lumbar spine disability, to include both orthopedic and neurological manifestations.  

The examiner should also answer the following questions:

(a)  Is the range of motion of the Veteran's thoracolumbar spine, in light of functional loss due to pain after repetitive use, flare-ups, weakness, excess fatigability or incoordination, limited to the point that it is the functional equivalent of ankylosis as defined in Note 5 of the General Rating Formula for Diseases and Injures of the Spine in 38 C.F.R. § 4.71a?

(b) If the answer to (a) is yes, is the ankylosis favorable or unfavorable?

A detailed rationale supporting the examiner's opinion should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should fully explain why that is so.  In forming the opinion, the examiner should consider the Veteran's lay statements and the May 2012 VA examination findings.

4.  Thereafter, readjudicate the lumbar spine issue on appeal.  If the benefit sought remains denied, issue an Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


